DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is unclear whether the language following “even in a case” is a positive limitation of the claim or if it is the intended use of the device. Clarity is needed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morisaki, US 20170000556, herein referred to as “Morisaki”.
Regarding claim 1, Morisaki discloses a treatment tool (Figures 9-12: high-frequency treatment apparatus 1) comprising: an elongated shaft (Figure 9: sheath 40) configured to extend from a proximal-end side toward a distal-end side along a longitudinal axis ([0044]: “the sheath 40 includes an inner tube 51 made of an insulating material (a non-conductive material), a movable pipe 52 provided on the outer periphery direction side of the inner tube 51, an outer pipe 53 provided on the outer periphery direction side of the movable pipe 52, and an outer tube 50 provided on the outer periphery direction side of the outer pipe 53… When a drive force is transmitted to the movable pipe 52 by the closing motion of the movable handle 7 with respect to the stationary handle 6, the movable pipe 52 is moved integrally with the movable cylindrical portion 42 along the longitudinal axis C relative to the inner tube 51, the outer pipe 53, and the outer tube 50.”); a first jaw (Figure 9: treatment section 33) disposed on the distal-end portion of the shaft (Figure 9: treatment section 33 is connected to sheath 40 at its distal end); a second jaw (Figures 9-11: jaw 60, more specifically relay member 101 and swing section 62) having a gripping surface (Figure 9: jaw-side facing surface 75) that faces the first jaw ([0050]: “a jaw-side facing surface 75 which faces the treatment section 33 and faces toward the close direction of the jaw 60 (the direction indicated by the arrow A2”), an opposed back surface of the gripping surface (Figure 9: jaw-side facing surface 75 and [0051]) and a first engaging portion (Figure 11: protruding pieces 102A and 102B and connection holes 103A and 103B), the second jaw being angularly movable about a turn axis of the first engaging portion so as to be opened or closed with respect to the first jaw ([0038]: “A jaw 60 as a gripping unit is rotatably attached in the distal portion of the sheath 40. The jaw (the grip unit) 60 can open and close with respect to the treatment section 33.”); a movable shaft (Figure 1: sheath 40) having a recess defined in a distal-end thereof (Figure 6: (while a different embodiment of the first and second jaws than Figures 9-12, this figure shows the sheath 40 in more detail and the sheath is the same in both embodiments): recess is between protruding pieces 57A and 57B) and being movable along the longitudinal axis with respect to the shaft for angularly moving the second jaw about the turn axis with respect to the first jaw (Figures 9 and 11: jaw 60 and treatment section and [0045]: “The jaw 60 is attached to the distal portion of the outer pipe 53 of the sheath 40 with pivot pins 55A and 55B being interposed. The jaw 60 rotates about a rotation axis P which is coaxial with the center axis of each of the pivot pins 55A and 55B. The rotation axis P is approximately parallel with the width directions (B1, B2).”); and a cover (Figure 9: supporting section 61) having a protrusion (Figure 9: jaw protruding piece 71A) that protrudes toward a proximal-end side of the second jaw (Figure 9: jaw protruding piece 71A and treatment section 33) and a second engaging portion formed on the protrusion (Figure 9: jaw protruding piece 71A and through-hole 72A and pivot pin 55A), the cover disposed on the back surface of the second jaw (Figure 9: jaw 60 and supporting section 61) wherein the protrusion being disposed in the recess (Figure 9: jaw protruding piece 71A is disposed in the same recess between protruding pieces 57A and 57B in Figure 6 (see above)), the cover and the movable shaft being connected to one another by the second engaging portion (Figure 9: supporting section 61 and sheath 40 are connected by connection pin 56 which goes through through-holes 72A and 72B on jaw protruding pieces 71A and 71B and through-holes 57A and 57B on sheath protruding pieces 58A and 58B (see Figure 6 for reference) and [0049]), and the second jaw and the movable shaft being connected to one another by the first engaging portion (Figure 9: relay member 101 and sheath 40 are connected by connection pin 56 which goes through connections holes 103A and 103B on projecting pieces 102A and 102B and through-holes 57A and 57B on sheath protruding pieces 58A and 58B (see Figure 6 for reference) and [0076]).
(Figure 11: protruding pieces 102A and 102B) includes a first hole (Figure 11: connection hole 103A) defined in the second jaw (Figure 11: relay member 101 of second jaw 60), and the second engaging portion (Figure 11: jaw protruding piece 71A) includes a second hole (Figure 11: through-hole 72A) defined in the protrusion (Figure 11: through hole 72A is defined in jaw protruding piece 71A).
Regarding claim 3, Morisaki discloses the treatment tool of claim 2 and a device which further comprises a pin (Figure 11: connection pin 56) inserted in the first hole (Figure 11: connection hole 103A)  and the second hole (Figure 11: through-hole 72A) and being connected to the shaft or the movable shaft (Figure 6 (while a different embodiment of the first and second jaws than Figures 9-12, this figure shows the sheath 40 in more detail and the sheath is the same in both embodiments): connection pin 56 goes through connections holes 103A and 103B on projecting pieces 102A and 102B and through-holes 72A and 72B on jaw protruding pieces 71A and 71B and through-holes 57A and 57B on sheath protruding pieces 58A and 58B).
Regarding claim 4, Morisaki teaches the treatment tool of claim 1 wherein the cover is separated from the second jaw (Figure 11: supporting section 61 is separated from relay member 101 and swing section 62).
Regarding claim 8, Morisaki discloses the treatment tool of claim 1 and further discloses a device wherein the second jaw (Figures 9 and 11: relay member 101 and swing section 62 of jaw 60) includes an arm portion protruding toward a proximal-end side (Figure 11: member protruding piece 102A) with respect to the gripping surface (Figure 9: jaw-side facing surface 75); and the first hole (Figure 11: connection hole 103A) is defined in the arm portion (Figure 11).
(Figure 10: through-hole 72A) is spaced from the first hole (Figure 10: connection hole 103A) in axial directions of the pin (Figure 10: axis P and connecting pin 56).
Regarding claim 10, Morisaki discloses the treatment tool of claim 3 wherein the pin (Figure 9: connection pin 56 and pivot pins 55A and 55B) is connected to the shaft (Figure 9: sheath 40) and defines the turn axis ([0045]: “The jaw 60 is attached to the distal portion of the outer pipe 53 of the sheath 40 with pivot pins 55A and 55B being interposed. The jaw 60 rotates about a rotation axis P which is coaxial with the center axis of each of the pivot pins 55A and 55B.”); and the second jaw (Figure 9: relay member 101 and swing section 62 of jaw 60) is mounted on the shaft (Figure 9 and [0045]: “The jaw 60 is attached to the distal portion of the outer pipe 53 of the sheath 40 with pivot pins 55A and 55B being interposed”) by the pin (Figure 9: connection pin 56).
Regarding claim 11, Morisaki teaches the treatment tool of claim 1 and further teaches a devices wherein the second jaw (Figure 9: relay member 101 and swing section 62 of jaw 60) includes an abutment member (Figure 9: swing section 62) swingably mounted on the second jaw ([0046]: “The jaw 60 serving as the gripping unit includes a supporting section (a jaw main body) 61 attached to the sheath 40, and a swing portion 62 which can swing with respect to the supporting section 61. The swing section 62 is coupled to the supporting section 61 with a couple pin 63 being interposed as a coupling member. The swing section 62 swings about the swing axis Y relative to the supporting section 61.”); and the gripping surface (Figure 9: jaw-side facing surface 75) is disposed on a surface of the abutment member that faces the first jaw (Figure 9).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Embodiment A of Morisaki (Figures 9-12) in view of Embodiment B of Morisaki (Figures 2-8).
Regarding claim 5, Embodiment A of Morisaki teaches the treatment tool of claim 1, but does not explicitly teach a device wherein the second jaw and the cover are spaced apart from another.
However, Embodiment B of Morisaki teaches a device wherein the second jaw (Figure 7: swing section 62) and the cover (Figure 6: supporting section 61) are spaced apart from another (Figure 7: there is a gap between swing section 62 and supporting section 61 depicted by the space between receiving surface 76 and abutting surface 77).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Embodiment A of Morisaki with the gap between the second jaw and cover to allow the swing of the second jaw to be less restricted ([0053]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morisaki in view of Taniguchi et al., US 20040193212, herein referred to as “Taniguchi”.
Regarding claim 7, Morisaki discloses the treatment tool according to claim 3, but does not disclose a device wherein the pin is kept out of contact with an edge of the second hole even in a case where the movable shaft is moved along the longitudinal axis with respect to the shaft.
However, Taniguchi teaches a device (Figure 1: surgical instrument 1) wherein the pin (Figure 4B: second connection pin 10b) is kept out of contact with an edge of the second hole ([0164]: “the diameter of a hole for receiving the second connection pin 10b of the first connection member 25 may be set to be greater than the diameter of the external diameter of the second connection pin 10b”) even in a case where the movable shaft is moved along the longitudinal axis with respect to the shaft ([0164]: since the diameter of the hole is greater than the diameter of the pin, the pin will always be kept out of contact with an edge of the hole in all circumstances).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Morisaki with the condition that the pin is kept out of contact with an edge of the second hole even in a case (Taniguchi [0164]).

Allowable Subject Matter
Claim  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/ Supervisory Patent Examiner, Art Unit 3794